Citation Nr: 1126560	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative changes of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from May 1962 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was brought before the Board in April 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was previously remanded by the Board in April 2010 for additional development.  Specifically, the Board determined the Veteran should be provided a VA examination to determine whether there is any etiological relationship between his current cervical spine disorder and his active service.

The Veteran was provided a VA examination in September 2010.  After reviewing the claims file, the examiner opined that it is less likely as not that the Veteran's current cervical spine disorder is etiologically related to his active service, as there is no evidence of record to substantiate the Veteran incurred any cervical spine problem while in service.  In this regard, the VA examiner noted that, per the Veteran's own statements, he did not seek any medical treatment for his cervical spine while on active service.

However, the Board notes that the VA examiner did not address the Veteran's assertion of a continuity of symptomatology with respect to chronic neck pain.  In this regard, the record reflects that the Veteran has complained of chronic neck pain since the asserted in-service injury.  See, e.g., March 2005 private medical opinion.  

Furthermore, the Board notes that, when considering the Veteran's lay statements regarding continuity of symptomatology, the lack of contemporaneous medical records may not be the sole basis for determining a layperson is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, the Board finds that a new VA examination is warranted with respect to the Veteran's cervical spine disorder to obtain an etiological opinion specifically addressing the Veteran's assertion of a continuity of symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current cervical spine disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether any cervical spine disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his active service.  A detailed rationale should be provided for all opinions, including a discussion of the Veteran's asserted continuity of symptomatology of chronic neck pain since the in-service injury.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


